Case 1:19-cv-02316-RC Documenté6 Filed 09/27/19 Page 1 of 1

United States District Court,
District of Columbia

David Alan Carmichael ;
Case No: 1:19-ev-02316 ~ 2 ©
Vv.

Michael Richard Pompeo
etal.
Motion for Joinder of William Mitchell Pakosz as Plaintiff

I, David Alan Carmichael, hereby move the Court to join William Mitchell Pakosz as a
Plaintiff. I submitted a verified complaint on July 30, 2019, to the Clerk and had an original
summons served upon the Defendant’s Pompeo, and the United States on September 13, 2019.

An affidavit of said service was sent to the Court. September 17, 2019. William Mitchell Pakosz
of Matteson, Illinois, is submitting a Petition for Joinder, enclosed herewith. Co-Plaintiff
William Mitchell Pakosz’s petition shows that he is suffering the same injury by the Defendant’s
acts, shares the same counts, jurisdiction, venue, and seeks the same relief.

I move that William Mitchell Pakosz petition to join as a Plaintiff be approved, that the
enclosed “PETITION FOR JOINDER” of William Mitchell Pakosz be added to the file, and
constructively amended to the Complaint, that the Clerk would notify him that he was added as a
Plaintiff, and that the name of the case be styled as Carmichael, e¢ a/. v. Pompeo, ef al.

William Mitchell Pakosz can be served at:

William Pakosz

Box 25
Matteson, Illinois 60443

Aik a A LZ deflicaber Lf 2°/7

David Alan Carmichael, Plaintiff Date
1748 Old Buckroe Road RECLIVED
Hampton, Virginia 23664 a

(757) 850-2672
david@freedomministries. life oT 2

 

——=

 

 

 

 

ela D. Caesar, Clerk of Court
U8. Ditrict eurt, istrict of Cokembia

 
